On Motion for Rehearing.
Appellant has filed a motion for rehearing in which it insists that this court erred in affirming this cause in view of that provision of the policy which says that the company is not to be liable unless "entry shall be made by actual force and violence of which there shall be visible marks made by tools, explosives, electricity, gas or other chemicals upon the exterior of all of said doors of said safe." The record discloses that there were no visible marks on the exterior of the outside door of the safe, but, as said in the original opinion, the outside door must have been opened by a manipulation of the combination.
A majority of this court is of the opinion that, with this showing in the record, there can be no liability under the policy.
It is true that where a provision of an insurance policy is ambiguous or capable of more than one meaning it will be construed against the insurance company and most favorable to the assured. However, the above provision is not ambiguous and is not capable of two or more constructions. It fully protects the insurance company against the carelessness of the assured in leaving his safe unlocked or in permitting the combination to become known to untrustworthy persons.
The policy plainly requires that there must be visible marks upon the exterior of the outer door of the safe, and where the evidence clearly shows that there were no such marks there can be no liability. Northwestern Casualty  Surety Co. v. Barzune (Tex.Civ.App.)42 S.W.2d 100.
Reference is made in the original opinion to the case of National Surety Co. v. Chalkley (Tex.Civ.App.) 260 S.W. 216. An examination of that opinion discloses the fact that the policy in that case contained a provision materially different from the provision in the policy in this case.
The motion for rehearing will be granted, the judgment heretofore rendered set aside, and the judgment of the trial court reversed and here rendered in favor of appellant.